NOT FOR PUBLICATION                          FILED
                   UNITED STATES COURT OF APPEALS                       FEB 23 2022
                                                                    MOLLY C. DWYER, CLERK
                                                                     U.S. COURT OF APPEALS
                          FOR THE NINTH CIRCUIT

LUIS C. CHAVEZ, Individually and as            No.   21-15599
Special Administrator of the Estate of
Marcario Araujo Chavez,                        D.C. No.
                                               1:17-cv-00446-LEK-RT
               Plaintiff-Appellant,

 v.                                            MEMORANDUM*

DEUTSCHE BANK NATIONAL TRUST
COMPANY; et al.,

               Defendants-Appellees.

                  Appeal from the United States District Court
                             for the District of Hawaii
                  Leslie E. Kobayashi, District Judge, Presiding

                          Submitted February 18, 2022**
                               Honolulu, Hawaii

Before: HAWKINS, R. NELSON, and FORREST, Circuit Judges.

      Appellant Luis C. Chavez (individually and on behalf of the Estate of

Marcario Araujo Chavez) (“Appellant”) appeals the district court’s summary



      *
          This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
         The panel unanimously concludes this case is suitable for decision without
oral argument. See Fed. R. App. P. 34(a)(2).
judgment grant to Deutsche Bank National Trust Company, et al. (“Deutsche

Bank”). We affirm.

      On appeal, Chavez challenges the court’s ruling regarding his breach of

contract claim. Deutsche Bank asserted below, and the district court agreed, that

Chavez was precluded from bringing such a claim because, among other things, he

had defaulted under the mortgage contract by not making a payment on the loan

since 2011. Furuya v. Ass’n of Apartment Owners of Pac. Monarch, Inc., 375 P.3d

150, 164‒65 (Haw. 2016). Chavez’s arguments to the contrary fail. The lender was

not required to apply tax and insurance escrow amounts towards principal and

interest amounts due on the loan, as these sums were not payments on the loan, but

projections held in reserve for the benefit of the lender to ensure payment of taxes

and insurance on the mortgaged property. Deutsche Bank was also entitled under

the contract to refuse Chavez’s April 2011 payment of $4,400 because this amount

was insufficient to bring the loan current.1

      The district court did not abuse its discretion by denying Chavez’s motion for

reconsideration. Chavez attempted to make new arguments which could have been,

but were not, made in response to the motion for summary judgment. The court was

well within its discretion to refuse to consider these belated arguments. Kona Enter.,


1
  The district court did not abuse its discretion by denying Chavez leave to file a late
responsive statement of facts. See United States v. Warren, 601 F.2d 471, 474 (9th
Cir. 1979) (per curiam).

                                           2
Inc. v. Estate of Bishop, 229 F.3d 877, 890‒91 (9th Cir. 2000). Nor can Chavez

evade this rule by claiming he had been “abandoned” by counsel, who filed a timely

opposition to the motion for summary judgment and argued the motion orally before

the court. Cf. Lal v. California, 610 F.3d 518, 524 (9th Cir. 2010).

      AFFIRMED.




                                         3